Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise the subject of the above entitled appeals to reappraisement is properly dutiable on the basis of American Selling Price as defined in Section 402(e) of the Tariff Act of 1930 as amended, and that the said American Selling Price on the date of exportation of the merchandise involved in these appeals was $280.00 per kilo less 1 per centum net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals be deemed submitted for decision on this stipulation.
On the agreed facts, I find and hold the American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the merchandise covered by each of the appeals herein was $280 per kilo, less 1 per centum, net packed.
Judgment will be entered accordingly.